Case 0:20-cv-60008-RKA Document 6 Entered on FLSD Docket 01/13/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 0:20-CV-60008-RKA

Plaintiff:
RENZO BARBERI | Hi
vs.

Defendant:
NO. 1 AUTO SALES, INC. ET AL

 

 

 

OJF2020000128

 

 

For:

Ronald E. Stern

THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Blvd
Suite 503

Hallandale Beach, FL 33009

Received by OJF SERVICES, INC. on the 3rd day of January, 2020 at 12:21 pm to be served on NO. 1 AUTO SALES, INC.
C/O JOHN A. KASBAR REGISTERED AGENT, 3880 SHERIDAN STREET, HOLLYWOOD, FL 33021.

1, ANDREW KARP, do hereby affirm that on the 9th day of January, 2020 at 10:20 am, I:

CORPORATE SERVED: by delivering a true copy of the SUMMONS AND COMPLAINT with the date and hour of service
endorsed thereon by me, to: TIARA DAVIS EMPLOYEE OF JOHN A. KASBAR at the address of: 3880 SHERIDAN STREET,
HOLLYWOOD, FL 33021 as registered agent for NO. 1 AUTO SALES, INC. C/O JOHN A. KASBAR REGISTERED
AGENT, and informed said person of the contents therein, in compliance with state statutes 48.081.

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AM A SPECIAL
PROCESS SERVER APPOINTED BY THE SHERIFF, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH
PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

ANDREW KARP J!
SPS #260

OJF SERVICES, INC.

13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020000128

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
